230 F.2d 611
Mary A. MULLEN, Plaintiff, Appellant,v.Marion B. FOLSOM, Secretary, Department of Health, Educationand Welfare, Defendant, Appellee.
No. 5070.
United States Court of Appeals First Circuit.
March 16, 1956.

Julia T. Sullivan, Boston, Mass., for appellant.
William W. Ross, Attorney, Dept. of Justice, with whom Warren E. Burger, Asst. Atty. Gen., Anthony Julian, U.S. Atty., Boston, Mass., and Samuel D. Slade, Attorney, Dept. of Justice, Washington, D.C., were on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit judges.
PER CURIAM.


1
The judgment of the District Court is affirmed.